Citation Nr: 0115158	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for residuals 
of lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1988 to 
February 1991.

The record reflects that service connection for residuals of 
lumbosacral strain with traumatic arthritis, 
spondylolisthesis and spina bifida, was granted in a March 
1992 rating decision; the disability was assigned a 
disability evaluation of 10 percent.  The evaluation assigned 
the disability was increased to 20 percent in November 1997. 

The record reflects that the instant claim was initiated by 
an April 2000 statement submitted by the veteran.  This 
matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied entitlement to a 
disability evaluation in excess of 20 percent for residuals 
of lumbosacral strain.
 

REMAND

The veteran's service-connected lumbosacral disability is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).  The veteran in essence 
contends that this disability is more severe than is 
recognized by VA.

Factual background

In connection with the current claim the veteran was afforded 
a VA examination in May 2000, at which time his complaints 
included low back pain and stiffness; he indicated that his 
low back symptoms worsened with lifting or moving equipment 
from shelves at work.  On physical examination, the veteran 
stood in a flexed position of camptocormia indicating a mild 
psychogenic overlay.  The paravertebral muscles showed no 
spasm to palpation.  The spine bent easily to 30 degrees 
laterally in each direction without pain and without 
weakness.  The veteran complained of pain on any attempted 
extension of the lumbar spine or any flexion beyond 45 
degrees; there was no palpable spasm associated with the 
complaints of pain.  Straight leg raising was negative 
bilaterally with no reflex changes and no motor weakness in 
the lower extremities.  Although the examiner noted that a 
recent Magnetic Resonance Imaging study had shown the 
presence of minimal herniation at L3-L4, the examiner 
indicated that he was unable to identify any clinical 
evidence of neuropathy suggestive of a herniated disc.  The 
examiner noted that the veteran exhibited mild lack of 
endurance of the lumbar spine without any impairment of 
coordination.

Reasons for remand

Although the May 2000 examiner recorded the veteran's 
complaints of pain with any extension and at 45 degrees of 
flexion, the examiner notably did not report whether the 
veteran was capable of further movement in those planes of 
motion.  In addition, the examiner did not provide any 
findings with respect to the veteran's range of low back 
rotation.  The May 2000 examination report is therefore not 
adequate for the purposes of evaluating the veteran's 
service-connected disability.  See 38 C.F.R. § 3.326 (2000).

The Board observes in passing that there is some indication 
that the examination report was not complete because the 
veteran may not have cooperated fully in the examination.  
Any subsequent examination should specifically indicate 
whether or not there is full cooperation on the part of the 
veteran.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment caused by  
his service-connected residuals of 
lumbosacral strain.  Range of motion 
studies, in degrees, with an 
explanation of such findings, should 
be performed.  In reporting range of 
motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  If there is voluntary 
limitation of motion or other 
evidence of lack of cooperation on 
the part of the veteran, this should 
be specifically indicated in the 
examination report.  The examination 
report must be associated with the 
veteran's VA claims folder. 

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The 
RO should then readjudicate the 
issue on appeal.  In readjudicating 
the claim, the RO should consider 
the application of 38 C.F.R. §§ 4.40 
and § 4.45.

If the benefit sought on appeal is not granted the RO should 
issue a Supplemental Statement of the Case and provide the 
veteran and his representative with an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


